VAN DYKE, P. J., Concurring and Dissenting.
I concur except insofar as the decision disallows a part of the award of extra compensation.
The majority opinion presumes that the claim for extraordinary services was made up of specific items for rent of V/2 ton truck, pickup truck and welding equipment, for the administrator’s own labor, and for material and supplies furnished by him. I think that presumption should not be indulged. The claim for extra compensation is a claim in gross. The court was not required to break its allowance down into the mentioned items. It is apparent from the record that the court rejected the contract basis for the claim which the administrator advanced as an alternative to an allowance for extraordinary services. It is apparent, too, that the court did so in view of the rule stated in Estate of Howard and in Estate of Boggs forbidding an administrator from dealing with himself as an individual in any transaction concerning trust property. It is equally apparent that the court made its order under the alternative claim for extra compensation. The court could do this. The fact that the administrator’s claim, based on contract and resting on dealings between himself as an individual and himself as a trustee, could not be allowed even in part did not prevent him from recovering on a claim for extraordinary services, if any such claim he had. (Estate of Boggs, 19 Cal.2d 324, 334 [121 P.2d 678].) In determining whether he had such a claim, the court could, as it did, consider his good faith, and its finding that in all things he acted in good faith was material in the determination of whether or not he was entitled to any compensation for extraordinary services. When he presented his contract claim, the court simply shut the door to any claim so based and proceeded to examine into the claim for extra compensation.
“The allowance of extraordinary fees is a matter of discretion with the trial court and is not to be interfered with on appeal except for abuse. Such discretion not only invests the trial court with the power to determine whether the character of the services is such as to warrant extra compensation, but to determine the amount.” (Estate of Scherer, 58 Cal.App.2d 133,142 [136 P.2d 103].) *469In my view, the use of the administrator’s 1% ton truck, pickup truck and welding equipment are matters just as properly considered in fixing extra compensation as are the hours of the administrator’s own labor. His efforts to accomplish the repair of the tractor included his own labor, in the rendition of which service the use of the machinery was an indistinguishable and inseparable part, without which his labor would have been of little account. I think the trial court impliedly so concluded. When the court turned to the allowance to be made, it could properly consider the going rate for labor and rental of equipment as affording acceptable proof of the amount that should be allowed. The fact that in its order it allowed the total of the various items referred to in the majority opinion does not mean that thereby the court departed from the basis of allowance for extraordinary services and went back to the contract basis.
I would affirm the order appealed from without modification.
Appellant’s petition for a hearing by the Supreme Court was denied June 19, 1957.